without prejudice to the parties' right to move to reinstate the appeal upon
                conclusion of the bankruptcy proceedings. Accordingly, we deny the
                motion for stay, we deny the motion for an extension, and we
                            ORDER this appeal DISMISSED.




                                                   Parraguirre




                                                   Douglas




                cc:   Hon. Vincent Ochoa, District Judge
                      George R. Carter
                      Fine Law Group
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 1947A era